DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed March 16, 2022 have been received an entered into the case.  Applicant indicates that claim 9 was inadvertently included in the previous claim listing as a clerical error, and is not presented as claim for consideration. 
Claims 1 – 3 and 7 – 8 are canceled; claims 4 – 6 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 – 6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 4 recites “extracts” obtained from raspberry and strawberry.  This claim is considered a genus claim that encompasses a wide array of molecules, substances or compounds.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of compounds.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all compounds or molecules that might result from a single type of extraction or preparation method, let alone any preparation that might produce a molecule, compound or active that falls in the claimed genera.  The instant disclosure fails to identify a single molecule that may constitute a particular “extract”.  The possible variations of molecules, actives and extracts are limitless with potentially millions of types of molecules and compounds.  It is noted, however, that the specification does indicate an 80% methanolic extract on pages 12 – 14 of the specification.  
The purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by them.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, 

Response to Arguments
Applicant argues that the claims now recite elements supported by the specification.
However, regarding the term “extracts”, while the specification indicates an 80% methanolic extract of raspberries and strawberries, this alone is not a sufficient variety of species of molecules to reflect the variance in the genus since the specification does not provide any examples of such a genus of compounds or molecules.


Claims 4 – 6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001)(explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO). 

Since the microorganism Bacillus amyloliquefaciens is recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  Moreover, because no taxonomic information appears in the specification, it is not clear what the microorganism actually is.
	However, if a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.808.

Response to Arguments
	Applicant provides certificates of deposit for the claimed Bacillus amyloliquefaciens.  However, it is noted that 37 CFR 1.808b requires as a condition of deposit, specific statements to be made by applicant (MPEP 2410.01).  Specifically, an affidavit or declaration by Applicants, 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 – 6 recite a method for applying Bacillus amyloliquefaciens, however remain rendered vague and indefinite because the claims attempt to claim a process without setting forth any steps involved in the process and merely recite a use without any active, positive steps delimiting how this use is actually practiced. (MPEP 2173.05(q))  While claim 4 recites that the method or bacteria are useful for certain functions, these recitations fail to set forth active steps.  Further, it is unclear if these intended functions are required to occur as a result of a method for applying, or if they are merely reciting intended uses, functions, or properties of a bacteria.  

In claim 4, “the extracts” lacks sufficient antecedent basis.  
In claim 4, lines 7 – 8 (as interpreted by the “clean copy” filed 03.13.2022) are generally confusing grammatically such that it is unclear what the phrase intends to encompass.
In claim 5, the recitation of “family Rosaceae” in parenthesis renders the claim indefinite because it is unclear whether the limitation recited there in part of the claimed invention.  See MPEP § 2173.05(d).
In claim 6, it is unclear if the claim further limits the claim on which it depends.  Claim 4 recites both “any plant” and “any plant species of the Rosaceae family”, while claim 6 recites “any plant species from which red berries or wild fruits for part”.  This limitation may narrow “any plant” but is also broader than “any plant species of the Rosaceae family”.  As such, the scope of the claim is indefinite.
Claim 6 is further indefinite for reciting “and preserve coloration of the fruit” as it is unclear if the claim further narrows the intended uses and/or functions as recited in claim 4, or changes the intended uses and/or functions of the method.

Response to Arguments
	Applicant argues that the amended claims overcome the previous rejections.  However, the amended claims fail to overcome all of the previous concerns and introduce new issues of indefiniteness as stated above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4 – 6 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. While the claims recite “A method for applying…to produce an increase in…” the claims merely recite a use without any active, positive steps delimiting how this use is actually practiced.

Response to Arguments
Applicant argues that the amended claims overcome previous rejections of record.  However, this fails to persuade since the claims still fail to recite any active, positive steps delimiting how this use is actually practiced.


Claim Interpretation
As stated above, the instant claims fail to comply with at least one of the four categories of patent eligible subject matter.  The claims remain indefinite for failing to particularly point out and distinctly claim the subject matter.  For purposes of examination, the claims are interpreted as a method for applying Bacillus amyloliquefaciens QV15 to a plant (claim 4); wherein the plant is from the Rubus or Fragaria genus (claim 5); or wherein the plant has red berries or wild fruit (claim 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asari et al. (2016) in view of Belyaev et al. (2017), Marrelli et al. (US 2007/0148754) and/or Taghavi et al. (WO 2016/109424 cited by US 2017/0367347).
Regarding claim 4, Asari teaches a method for applying Bacillus amyloliquefaciens to an Arabidopsis plant, with the effect of promoting plant growth and inhibition of phytopathogens (abstract).  
Asari does not teach the method wherein the B. amyloliquefaciens is the claimed strain.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute other known B. amyloliquefaciens strains in the methods of Asari and with a predictable result since the species was known to benefit plant growth and defend against plant pathogens.  In support, Belyaev teaches B. amyloliquefaciens strains for enhancing plant health and productivity (abstract, p.7016-7021); Marrelli teaches enhancing plant growth and productivity by applying B. amyloliquefaciens (0049-0051, p.6); and Taghavi teaches applying B. amyloliquefaciens to plants for the benefit of conferring pathogenic protection to the plant (abstract, 009-0012, 0026-0031).  It is noted that the instantly claimed strain is disclosed to have been previously isolated in 2000 (specification page 8) as a known plant growth promoting rhizobacteria, and is therefore well known in the art.  Thus, as evidenced by the prior art, it would have been obvious to one of ordinary skill in the art to choose other strains of the same species as a finite number of identified, predictable solutions would yield a predictable result of enhancing plant growth.  Moreover, at the time the claims were filed one of ordinary skill in the .

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al. (2017) in view of Asari et al. (2016), Marrelli et al. (US 2007/0148754) and/or Taghavi et al. (WO 2016/109424 cited by US 2017/0367347).
 Regarding claims 4 – 6, Belyaev teaches method for applying Bacillus amyloliquefaciens to raspberry plants (abstract, p.7017) with the effect of promoting plant growth and crop production (abstract, figures 1-5) to include berry mass (or an improvement of organoleptic qualities) (figure 7).
Belyaev does not teach the method wherein the B. amyloliquefaciens is the claimed strain.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute other B. amyloliquefaciens strains in the methods of Belyaev and with a predictable result since the species was known to benefit plant growth.  In support, Asari teaches applying B. amyloliquefaciens to plants with the effect of promoting plant growth and inhibition of phytopathogens (abstract); Marrelli teaches enhancing plant growth and productivity by applying B. amyloliquefaciens (0049-0051, p.6); and Taghavi teaches applying B. amyloliquefaciens to plants for the benefit of conferring pathogenic protection to the plant (abstract, 009-0012, 0026-0031).  It is noted that the instantly claimed strain is disclosed to have been previously isolated in 2000 (specification page 8) as a known plant growth promoting rhizobacteria, and is therefore well known in the art.  Thus, as evidenced by the prior art, it would have been obvious to one of ordinary skill in the art to choose other strains of the same species as a finite number of identified, predictable solutions would yield a predictable result of . 


Response to Arguments
Applicant argues that the prior art does not teach the claimed strain; or wherein the methods stimulate metabolism or phenolic compounds, increase Brix, or improves extracts of raspberry and/or strawberry to produce enzyme inhibitors.
However, these arguments fail to persuade.  
Regarding the claimed strain, it is noted that the specification indicates the instant strain was isolated previously in 2000, indicating the strain was well known and used at the time the claims were filed.  Moreover, it is noted that the instant strain is not newly isolated, discovered, or invented by applicant.  In further support, Barriuso et al. (2005) teaches the same isolated strains (p.83); Barriuso et al. (2008) teaches the same isolated strains (p.667); and wherein they are known to be plant growth promoting rhizobacteria.  As such, it is maintained that it would have been obvious to one of ordinary skill in the art to choose other strains of the same species as a finite number of identified, predictable solutions would yield a predictable result of enhancing plant growth.  Moreover, at the time the claims were filed one of ordinary skill in the art would have been motivated to use other strains of B. amyloliquefaciens in the methods of Belyaev, with a reasonable expectation for successfully applying to raspberry plants.
Regarding the argued intended uses and/or functions, it is noted that the claimed method does not require any particular active method step or effective amounts to be applied to achieve any particular result.  Thus, the arguments are not commensurate in scope with the claimed invention. 
Absent evidence of an unexpected result, the claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699